Citation Nr: 1750753	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss prior to December 28, 2016 and 50 percent on and thereafter.

2. Entitlement to service connection for temporomandibular joint (TMJ) dysfunction (originally claimed as ear pain).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to April 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In a rating decision in July 2017 the Appeals Management Center (AMC) granted a 50 percent rating for bilateral hearing loss from December 28, 2016.  

In September 2016, the Board remanded for further development the issues listed on the title page as well as the issue of entitlement to service connection for otitis externa (originally claimed as ear pain with drain and blockage).  In the July 2017 rating decision the AMC granted service connection for chronic otitis externa, noting that this was a total grant of the benefit sought.  Thus, this issue is no longer in appellate status.  

Also in the September 2016 remand, the Board noted that, when a Veteran files a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed and labeled.  Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  The Board construed the Veteran's original claim for service connection for "ear pain" to include a service connection claim for TMJ dysfunction.  

The issue of entitlement to service connection for TMJ dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to December 28, 2016, the service-connected bilateral hearing loss was manifested by hearing acuity no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear, with no exceptional pattern of hearing loss in either ear.  
2. From December 28, 2016, the service-connected bilateral hearing loss was manifested by hearing acuity no worse than an exceptional pattern of hearing loss in the right ear resulting in Level VII hearing acuity and no worse than an exceptional pattern of hearing loss in the left ear resulting in Level IX hearing acuity.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating prior to December 28, 2016, and an initial rating higher than 50 percent from December 28, 2016, for bilateral hearing loss have not been met.  38 U.S.C.A.§§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85 including Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify has been met.  See VA correspondence dated in October 2009.  All identified and available authorized records relevant to the matter, to include treatment records and examinations, have been requested or obtained.  VA has met all statutory and regulatory notice and duty to assist provisions.  The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).  Further, as discussed earlier, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that, even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

On VA audiological examination in March 2010, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 20, 20, 50, and 60, for an average of 38, and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows 15, 65, 65, and 80, for an average of 56.  The speech recognition score, using the Maryland CNC Test, was 96 percent in the right ear and 92 percent in the left ear.   

Evaluating these VA audiological test results cited above, the Board finds that, when the puretone threshold averages and the speech recognition scores for the right ear and left ear from the March 2010 VA examination are applied to Table VI, the numeric designations of hearing impairment is Level I for the right ear and Level I for the left ear.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  Further, the March 2010 VA examiner noted that the Veteran's hearing difficulty significantly impacted his occupational activities.  Martinak, supra.  

On VA audiological examination in December 2016, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 65, 75, 80, and 90, for an average of 78, and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows 85, 90, 95, and 100 plus, for an average of 93.  The speech recognition score, using the Maryland CNC Test, was 88 percent in both ears.  

Evaluating these VA audiological test results, the Board finds that, when the puretone threshold averages and the speech recognition scores for the right ear and left ear from the December 2016 VA examination are applied to Table VI, the numeric designations of hearing impairment is Level III for the right ear and Level IV for the left ear.  While an exceptional pattern of hearing loss is not shown in either ear under 38 C.F.R. 4.86(b), an exceptional pattern of hearing loss is shown for both ears under 38 C.F.R. 4.86(a) as the Veteran had 55 decibels or more in both ears at 1000, 2000, 3000, and 4000 Hertz.  The 78 decibel right ear average puretone threshold warrants a designation of Level VII under Table VIA and the 93 decibel left ear average puretone threshold warrants a designation of Level IX under Table VIA.  As this is more favorable to him than designations found under Table VI, Table VIa will be applied.  Under Table VII, numeric designations of VII for the right ear and IX for the left ear, when applied show a rating of 50 percent.  Further, the December 2016 VA examiner commented that the Veteran's hearing loss impacted ordinary conditions of daily life including the ability to work as he reported difficulty hearing and understanding some people.  Martinak, supra.  

On VA audiological examination in January 2017, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 20, 50, 65, and 70, for an average of 51, and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 30, 75, 75, and 90, for an average of 68.  The speech recognition score, using the Maryland CNC Test, was 88 percent in the right ear and 84 percent in the left ear.  (A copy of this audiogram also is included in the June 2017 VA ear examination).  

Evaluating these VA audiological test results cited above, the Board finds that, when the puretone threshold averages and the speech recognition scores for the right ear and left ear from the January 2017 VA examination are applied to Table VI, the numeric designations of hearing impairment is Level II for the right ear and Level III for the left ear.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, See 38 C.F.R. § 4.85, DC 6100.  

Although this examination does not show an exceptional pattern of hearing loss in the right ear, an exceptional pattern of hearing loss is shown in the left ear as the Veteran had 30 decibels at 1000 Hertz and more than 70 decibels at 2000 Hertz.  Roman numeral designation for left ear hearing impairment under Table VIa was VI (level V under Table VIA elevated to VI under 38 C.F.R. 4.86 (b)).  When this along with the Level II impairment for the right ear is applied to Table VII, the percentage of disability for hearing impairment is 10 percent.  Further, the January 2017 VA examiner noted that the Veteran's hearing loss impacted his ordinary condition of daily life including the ability to work as the Veteran reported having problems distinguishing what people are saying to him, particularly when there is background noise and when there is louder ringing.  Martinak, supra.  The examiner also indicated that the Veteran was currently working as a truck driver.  

Prior to December 28, 2016 the provisions of 38 C.F.R. § 4.86 which address exceptional patterns of hearing loss are not applicable.  From December 28, 2016 the provisions of 38 C.F.R. § 4.86 have been considered as discussed above.  

Consideration is given to the functional effects of the Veteran's hearing, which as discussed above caused him difficulties hearing people speak.  Although his statements regarding his symptoms are competent and credible, the evaluation of hearing loss is reached by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, supra.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for an evaluation of hearing loss, which requires specific testing.  In this case, such mechanical application does not warrant an initial compensable rating prior to December 28, 2016 or an initial rating higher than 50 percent thereafter for bilateral hearing loss.

Further, although the January 2017 VA audiological examination shows the percentage of disability for hearing impairment is 10 percent, however as the AMC granted a 50 percent rating for bilateral hearing loss from December 28, 2016 based on the December 2016 VA audiological examination, the Board will not disturb the 50 percent rating that has been assigned.  

For these reasons, the evidence preponderates against the claim for an initial compensable rating prior to December 28, 2016 and an initial rating higher than 50 percent on and thereafter for bilateral hearing loss.  The Board finds that the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009). In the instant case, the Veteran has not contended that he has been unemployed due to his service-connected bilateral hearing loss.  Thus, the issue of TDIU is not before the Board.

Lastly, in September 2016, the Veteran, through his representative, presented an inferred claim for an extra-schedular rating pursuant to 38 C.F.R. § 3.321.  The schedular criteria use auditory thresholds in decibels and speech recognition test scores to measure the objective severity of hearing loss.  These objective criteria have been interpreted as encompassing the normal and expected communication difficulties that result from hearing loss.  The functional effects of decreased hearing and difficulty understanding speech in an everyday work environment are precisely the effects that VA's audiometric tests measure.  Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  When a Veteran's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, as alleged in this case, those effects are contemplated by the schedular rating criteria.  Id.  

The Court has further stated that the rating criteria provided in Diagnostic Code 6100 based on auditory thresholds and speech recognition scores do not account for other functional effects such as vertigo or ear pain  If, but only if, such facts are shown, or the claimant specifically seeks extraschedular consideration, the Board must consider referral for extraschedular consideration.  Doucette, 28 Vet. App. at 369, 370, citing Yancy v. McDonald, 27 Vet. App. 484, 493 (2016) and Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Veteran asserts ear pain and ringing in his ears.  He has been granted service connection for chronic otitis externa and tinnitus.  Thus these symptoms (other than those encompassed by the rating criteria for hearing loss, Diagnostic Code 6100) have been the subject of a separate grant of service connection and assignment of a disability evaluation other than evaluation of the Veteran's hearing loss disability.  These symptoms do not present an unusual or exceptional disability picture that is not contemplated by the schedular rating, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).  

ORDER

An initial compensable disability rating prior to December 28, 2016 and an initial disability rating higher than 50 percent on and thereafter for the service-connected bilateral hearing loss are denied.  

REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that the issue of entitlement to service connection for TMJ dysfunction must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  Another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In the September 2016 remand, the Board noted that the Veteran has been diagnosed with TMJ dysfunction and has competently reported experiencing pain near his ear during active service.  See March 2010 VA examination.  The Board further found that, although the examiner attributed the Veteran's report of ear pain to the diagnosis of TMJ dysfunction, the examiner did not provide an etiology opinion.  Thus, the Board determined that the examination was inadequate and remanded the issue for an additional medical opinion.  

In an opinion in December 2016, which was signed in January 2017, the examiner opined that the Veteran's TMJ disorder is less likely than not related to service.  The examiner also noted that a December 2016 VA examination revealed no complaints of TMJ pain, and in a telephone conversation in January 2017 the Veteran denied jaw pain.  However, as noted by the Board in the September 2016 remand, the requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the instant case, the evidence during the appeal period shows that the Veteran had a diagnosis of TMJ dysfunction.  See, e.g. March 2010 and June 2017 VA examinations.  Thus, this opinion did not comply with the Board's instructions as the examiner did not consider evidence during the appeal period that shows a diagnosis of TMJ dysfunction.  Stegall v. West, 11Vet. App. 268, 271 (1998).  

In an April 2017 VA opinion, the examiner was an unable to provide an opinion regarding the etiology of the Veteran's TMJ dysfunction without resorting to speculation and advised that such an opinion be rendered by a physician such as an ear throat and nose specialist.  

In an opinion in June 2017, the examiner, Dr. U.F.A., opined that the TMJ dysfunction was less likely than not incurred in or caused by an in-service injury, event or illness as service treatment records are silent for a TMJ condition.  The examiner also noted that service treatment records and post service treatment records showing a TMJ condition could not be located.  However, the Veteran has a current diagnosis of TMJ dysfunction and thus this opinion also is inadequate as it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stipulating that an opinion based upon an inaccurate factual premise had no probative value.).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, another opinion needs to be obtained for the examiner to consider accurately and address the Veteran's medical history and render an opinion regarding the etiology of his TMJ dysfunction.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion regarding the etiology of the Veteran's TMJ dysfunction from an ear, nose or throat specialist to the extent possible.  If such a specialist is not available, a different qualified examiner may be substituted.  If necessary, the Veteran should be reexamined.  The claims file must be provided to, and reviewed by, the examiner.  In doing so, the examiner must address the following:
   
Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's TMJ dysfunction is related to his active service.  In rendering the opinion, the examiner is asked to consider that during the appeal period the Veteran has had a diagnosis of TMJ dysfunction.  See, e.g., March 2010 and June 2017 VA examinations.  The examiner also is asked to address following: 

The March 2010 VA examination report that shows the Veteran had TMJ dysfunction with pain in and around his ear and the Veteran's contention that the onset of his ear pain, particular in the left ear, was during service in March 1967.

The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be acknowledged and considered in formulating any opinion.  Also, a clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion, he or she should explain why.   

2. The AOJ must review the medical opinion/examination obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3. When the development requested has been completed, readjudicate the issue of entitlement to service connection for TMJ dysfunction.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


